NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 10 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARMANDO GONZALEZ SALMERON,                      No.    20-70474

                Petitioner,                     Agency No. A200-711-423

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 2, 2022**


Before: SILVERMAN, KOH, and SANCHEZ, Circuit Judges.

      Armando Gonzalez Salmeron, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his applications for asylum,

withholding of removal, and protection under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”).1

      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238,

1241 (9th Cir. 2020). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that Gonzalez

Salmeron failed to establish a clear probability of future persecution on account of

a protected ground.2 See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(“An [applicant’s] desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected

ground.”). Thus, Gonzalez Salmeron’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT protection

because Gonzalez Salmeron failed to show it is more likely than not he will be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).




1
 Gonzalez Salmeron does not challenge the agency’s denial of his asylum
application.
2
 Because Gonzalez Salmeron’s failure to demonstrate a nexus to a protected
ground is dispositive, we do not reach his contention that the BIA failed to
adequately analyze his particular social group arguments. “As a general rule courts
and agencies are not required to make findings on issues the decision of which is
unnecessary to the results they reach.” Simeonov v. Ashcroft, 371 F.3d 532, 538
(9th Cir. 2004) (internal citation omitted).

                                         2                                    20-70474
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       3                                    20-70474